478DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China (CN 2019107172694) on 8/5/19. It is noted, however, that applicant has not filed a certified copy of the CN 2019107172694 application as required by 37 CFR 1.55.

Claim Objections
Claims objected to because of the following informalities:
Claim 6 recites “the chain of weights extending upward to the roller from a fixed end is held in a single line” which is grammatically inconsistent. A recommended correction is to instead recite --the chain of weights extends upward to the roller from a fixed end and is held in a single line--
Claim 7 recites “the weights in that section moves”. “moves” which should instead recite ---move--
Claim 12 recites “uncoupled to” which should instead recite --uncoupled from--
Claim 13 ends with a comma, which should be replaced with a period.
Claim 15 recites “the chain of weights extending from a second end upward to a roller mounted to the internal magnetic operator is held in a single line” which is grammatically inconsistent. A recommended correction is to instead recite --the chain of weights extends from a second end upward to a roller mounted to the internal magnetic operator and is held in a single line --
Claim 17 recites “plurality weights” in line 2 and again in line 3, which should instead recite “plurality of weights”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “internal blinds” in line 1, “an internal blind assembly” in lines 2-3, and “the internal blinds assembly” in line 5. Claim 5 later recites “the internal blinds”. Claim 13 recites “internal blinds” in line 1, “an internal blind assembly” in line 3, “the internal blinds assembly” in line 4, and “the internal blinds” in lines 8-9. The use of the terms “internal blinds”, “internal blind assembly”, and “internal blinds assembly” is unclear as to whether or not they are used interchangeably, or if they each refer to different assemblies. It is further unclear if the introduction of “internal blinds” followed by “an internal blind assembly” in claims 1 and 13 is intended to introduce two different blinds (i.e. a first “internal blinds” and a separate “internal blind assembly”). It is recommended that each of these recitations be amended to consistently refer to the element using the same term, such as “internal blind assembly”.
Claims 1, 4, 13, and 14 recite both “back plate” and “backplate”. It is unclear if these are intended to be different terms, or if they are used interchangeably. A recommended correction is to consistently recite “back plate”
Claims 1 and 13 recite “the first and second pull cords” in lines 5 and 4, respectively. There is insufficient antecedent basis for this limitation.
Claims 1 and 14 recite “exerting a bias force on the backplate to normally press the backplate”. The term “normally” is unclear in this recitation as to whether it refers to a default condition or a direction of the bias force (e.g. a bias force acting in a direction normal to a plane of the backplate). A recommended correction is to instead recite “exerting a bias force on the backplate and configured to press the backplate”.
Claim 2 recites “a first plurality of magnets” and “a magnet receiving cavity”. However, each of these elements have already been introduced in claim 1. It is unclear if a new plurality of magnets and a new magnet receiving cavity are intended to be introduced. If a new plurality of magnets is being introduced, then it is unclear which plurality is being referenced in the recitation “the first plurality of magnets” in line 3 of claim 2.
Claim 4 recites “a rear surface of the internal magnetic operator”. A rear surface has already been introduced in claim 1. It is unclear if an additional rear surface is intended to be introduced in claim 4, or if 
Claim 9 recites “the second end of the chain of weights”. There is insufficient antecedent basis for this limitation, as a second end has not been previously introduced.
Claims 10 and 18 recite “wherein chain of weights” without an article preceding “chain of weights”. It is unclear if a new chain of weights is being introduced. A recommended correction is to instead recite “wherein the chain of weights”.
Claim 17 recites “the face of one of the plurality weights”. There is insufficient antecedent basis for the limitation “the face”.
Claim 18 recites “the first end of the chain of weights”. There is insufficient antecedent basis for this limitation. Claim 19 recites “a first end of the chain of weights”, which is further unclear as to how many first ends are intended to be introduced.
Dependent claims not specifically addressed above are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Patent Application Publication No. 2008/0029226) in view of Lundstrom (U.S. Patent No. 5,205,070).
Regarding claim 13, as best understood, Huang discloses an insulated glass assembly [FIG. 2] with internal blinds (200) that are magnetically operated, balanced and can be locked in place, comprising: a front and rear pane of glass (500, 600) and an internal blind assembly (200) therebetween; the internal blinds assembly including the first and second pull cords (321, 322) mounted to an upper end of an internal magnetic operator (310) disposed within a side rail which directs the pull cords upward to a fixed connector (380); the internal magnetic operator connected to a counterbalance (392) which provides a counterweight for the internal blinds; the internal magnetic operator further having a first plurality of magnets (331) which are disposed in a magnet receiving cavity (316) extending through the internal magnetic operator [FIGS. 8-10]; and a back plate (317) is disposed against the plurality of magnets in the internal magnetic operator [FIG. 10]. Huang does not disclose a chain of weights constructed of a plurality of weights.
Nonetheless, Lundstrom discloses a counterweight assembly comprising a chain of weights (72) constructed of a plurality of weights (74) [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the counterweight of Huang to be formed as a chain of weights constructed of a plurality of weights, as taught by Lundstrom, in order to provide a variable counterweighting force to account for varying weights of the blind assembly as it is raised and lowered.

Allowable Subject Matter
Claims 1-12
Claims 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/JERRY E REDMAN/Primary Examiner, Art Unit 3634